   Case 19-00026-SMT    Doc 45Filed 08/23/19 Entered 08/23/19 14:32:50   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 4

Signed: August 23, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    NATIONAL EMERGENCY MEDICINE         )     Case No. 19-00026
    ASSOCIATION,                        )     (Chapter 7)
                                        )     Not for publication in
                       Debtor.          )     West’s Bankruptcy Reporter

      MEMORANDUM DECISION AND ORDER RE DISTRIBUTION OF SURPLUS FUNDS

          The chapter 7 trustee in this case anticipates that, after

    all creditors are paid, including trustee commission and

    administrative attorneys’ fees, a surplus will exist.           The debtor

    is a 26 U.S.C. § 501(c)(3) tax-exempt entity, and 26 C.F.R.

    § 1.501(c)(3)-1(b)(4) sets forth requirements for qualifying as a

    § 501(c)(3) entity insofar as how assets would be distributed

    upon dissolution.      The trustee notes two tax-exempt entities that

    have tax-exempt purposes similar to the debtor’s and he proposes

    (Dkt. No. 38) to file tardy proofs of claim on behalf of those

    two entities and then distribute the surplus to them pursuant to

    those proofs of claim.

          There are three problems with the trustee’s proposal.

    First, it is not clear that the debtor is undergoing a
Case 19-00026-SMT   Doc 45   Filed 08/23/19 Entered 08/23/19 14:32:50   Desc Main
                             Document Page 2 of 4


dissolution.    No facts in that regard have been stated.               A

§ 501(c)(3) organization might file a chapter 7 case without

intending to dissolve itself.

      Second, the trustee has not pointed to any source dictating

how the assets, upon dissolution, are to be distributed.                 The

regulation upon which the trustee relies,            26 C.F.R.

§ 1.501(c)(3)-1(b)(4), provides:

      (4)     Distribution of assets on dissolution. An
      organization is not organized exclusively for one or more
      exempt purposes unless its assets are dedicated to an
      exempt purpose.     An organization’s assets will be
      considered dedicated to an exempt purpose, for example,
      if, upon dissolution, such assets would, by reason of a
      provision in the organization’s articles or by operation
      of law, be distributed for one or more exempt purposes,
      or to the Federal Government, or to a State or local
      government, for a public purpose, or would be distributed
      by a court to another organization to be used in such
      manner as in the judgment of the court will best
      accomplish the general purposes for which the dissolved
      organization was organized.     However, an organization
      does not meet the organizational test if its articles or
      the law of the State in which it was created provide that
      its assets would, upon dissolution, be distributed to its
      members or shareholders.

[Emphasis added.]     The trustee has failed to point to the

provision in the debtor’s articles or under state law pursuant to

which the assets would be distributed to one or more exempt

purposes upon a dissolution.         Such a provision might dictate

distribution of assets on dissolution to entities different from

what the trustee has proposed.

      Third, the trustee seeks permission to file proofs of claim

on behalf of the two exempt organizations that he proposes will

                                       2
Case 19-00026-SMT   Doc 45    Filed 08/23/19 Entered 08/23/19 14:32:50   Desc Main
                              Document Page 3 of 4


receive the funds.     He would then make distributions to them

pursuant to their proofs of claim as allowed tardy claims. See

11 U.S.C. § 726(a)(3).         However, these entities are not

creditors. If some provision in the debtor’s articles or under

state law authorizes the trustee to make payment to these

entities, such payments to them would not be payments to them as

creditors in the bankruptcy case and should not be administered

through the claims process.         See 11 U.S.C. § 501 (describing

proofs of claim as being filed by or on behalf of creditors or

indenture trustees).

      The court further notes that under 11 U.S.C. § 326(a), the

trustee’s fee is limited to a percentage of distributions to

parties in interest.         Accordingly, unless the recipients of

surplus funds are “parties in interest,” the trustee would not be

entitled to any fee for distributing the funds to these entities,

although his counsel may be entitled to recover reasonable

attorney’s fees in investigating the legal issue of how the

surplus funds must be distributed.           The court has not had

opportunity to address whether a recipient of surplus funds

similarly-situated to the proposed non-profit recipients should

be treated as parties in interest such that the trustee’s

distribution of funds to them would entitle him to a fee.

Therefore, if the trustee seeks a fee for the distribution of

funds to non-profit entities other than the debtor, he should


                                        3
Case 19-00026-SMT                                                                                    Doc 45           Filed 08/23/19 Entered 08/23/19 14:32:50   Desc Main
                                                                                                                      Document Page 4 of 4


show cause incident to seeking such why they ought to be treated

as parties in interest.

                              It is thus

                              ORDERED that within 21 days of the entry of this order, the

trustee and any other interested parties (including the debtor,

the U.S. Trustee, and the D.C. Attorney General’s Office) may

file a response to this order addressing (1) whether there has

been a dissolution of the debtor, (2) setting forth any

provisions in the debtor’s articles or state law governing the

distribution, upon a dissolution of the debtor, of the surplus

funds in the bankruptcy estate of the debtor, and (3) the

identity of the entity or entities that would be entitled to the

surplus funds if there has been a dissolution of the debtor.                                                                                                         It

is further

                              ORDERED that the trustee’s request to file proofs of claim

on behalf of the two § 501(c)(3) entities to which the trustee

has proposed distributing the surplus funds is DENIED.

                                                                                                                                          [Signed and dated above.]

Copies to: E-recipients; Office of the United States Trustee;

Nancy L. Alper
Assistant Attorney General
441 Fourth Street, N.W., Suite 1010S
Washington, DC 20001

Nancy L. Alper (Via E-Mail to:
nancy.alper@dc.gov
with the subject matter denoted to be “Bankruptcy Court’s
Memorandum Decision and Order re Distribution of Surplus Funds
(Case No. 19-00026)”)

R:\Common\TeelSM\Judge Temp Docs\National Emergency Medicine - Mem Decision re Distribution of Surplus Funds v6.wpd
                                                                                                                                4
